DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a phone call with Charles Kocher on 9/9/2022.
The application has been amended as follows: 
Claim 17 should read as follows:
 A method of controlling a power release motor of a power release mechanism of a closure latch assembly, comprising the steps of:
configuring a motor control circuit in a first operation mode to supply at least one of a first motor current flow and a first motor voltage to drive the power release motor in a first direction through a first electrical circuit path established between one of a first motor terminal of the power release motor and a second motor terminal of the power release motor and one of a voltage supply and an electrical ground;
supplying the power release motor with the at least one of [[a]] the first motor current flow and [[a]] the first motor voltage to drive the power release motor with a first speed in [[a]] the first operation mode; [[and]]
configuring the motor control circuit in a second operation mode to supply at least one of a second motor current flow and a second motor voltage to drive the power release motor in a second direction through a second electrical circuit path established between one of the first motor terminal and the second motor terminal and one of the voltage supply and the electrical ground, wherein the second electrical circuit path has an electrical resistance greater than the electrical resistance of the first electrical circuit path such that the second motor current flow is less than the first motor current flow; and
supplying the power release motor with the at least one of [[a]] the second motor current flow and [[a]] the second motor voltage to drive the power release motor with a second speed different than the first speed in [[a]] the second operation mode, wherein the power release motor is driven without assistance from a spring in the second operation mode to reset the closure latch assembly.
Claim 18 is cancelled.

Allowable Subject Matter
Claims 1-13, 15, 17, 19-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Following the applicant’s amendments to the claims filed 08/23/2022, the best available art for independent claims 1, 12 and 17 remains the motor control system taught by Patane (US 2018/0163439 A1).  Patane teaches a similar motor control system with a reset function to reverse the power release motor and rest the latch assembly.  However, Patane and others teach the use of a spring assisted reset function in the latch.  Patane fails to teach wherein the power release motor is driven without assistance from a spring to reset the closure latch assembly.  
Claims 2-11, 13, 15 and 19-21 are allowable for depending upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675